 



Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into intending
to be effective on December 10, 2007 (the “Commencement Date”) by and between
Morgans Hotel Group Co., with a principal place of business at 475 Tenth Avenue,
New York, NY 10018 (the “Company” or “Employer”) and Fred J. Kleisner
(“Employee”).

WHEREAS, the Company employed the Employee as its interim Chief Executive
Officer effective September 20, 2007 pursuant to an employment agreement dated
as of that date (the “Interim Employment Agreement”) ;

WHEREAS, the Company now desires to employ Employee as its full time Chief
Executive Officer, and Employee desires to be employed by the Company in that
capacity on the terms and conditions stated below;

WHEREAS, the Interim Employment Agreement will be terminated effective as of the
Commencement Date, subject to the final performance of payment and other
obligations accrued thereunder through the Commencement Date.

NOW, THEREFORE, the Parties agree as follows:

1.       Employment.

a.       Company hereby agrees to employ Employee and Employee hereby accepts
such employment, upon the terms and conditions contained in this Agreement.

b.       Employee will perform the job duties of Chief Executive Officer, or
such other duties as the Board of Directors of the Company (the “Board”) may
assign Employee from time to time, in its sole discretion, consistent with the
duties and responsibilities of a Chief Executive Officer. Employee agrees to
continue to devote substantially his full time, energies and best efforts to the
performance of his duties for the Company, to the exclusion of all other
business or employment activities.

c.       During the term of this Agreement, Employee shall report to the Board,
and he shall serve as a member of the Board, for so long as he is so elected by
the shareholders. Employee’s office shall be located in Manhattan.

2.        Compensation.

The Company shall pay to the Employee, and the Employee hereby accepts, as
payment for the services Employee renders to the Company remuneration in the
following amounts and forms:

a.        Initial Stock Option Grant. Promptly after the Commencement Date, the
Company shall grant Employee 215,000 options (“Stock Options”) to purchase
shares of Common Stock under the Company’s 2007 Omnibus Stock Incentive Plan
(the “2007 SIP”) 95,000 of which shall have a strike price equal to the share
price of the grant date and 120,000 of which shall have a strike price that is
140 percent of the share price on the grant date.



1



--------------------------------------------------------------------------------



 



b.        Initial Matching Grant. Promptly after the Commencement Date, Employee
will purchase shares of the Company’s Common Stock equal to Five Hundred
Thousand ($500,000) Dollars. Upon completion of such purchase, the Company will
grant Employee 55,000 LTIP Units (as defined in the 2007 SIP) under the 2007
SIP.

c.        Salary. The Company will pay Employee a base salary equal to $900,000
per year, ($37,500 semi-monthly), which may be increased at the Company’s sole
discretion from time to time (the “Base Salary”). The Company customarily
conducts annual performance reviews and at that time the Compensation Committee
may reevaluate Employee’s Base Salary, provided, however, that Employee’s Base
Salary shall not be less than $900,000 per year.

d.        Annual Bonus and Annual Grant. Employee will be eligible for an annual
cash bonus each calendar year (the “Annual Bonus”) with a target payout of 75%
of Base Salary, and an annual equity bonus with a maximum value on the grant
date (determined in accordance with the Black-Scholes valuation model or other
customary equity valuation models) of up to Two Million Four Hundred Twenty Five
Thousand ($2,425,000) Dollars (the “Annual Grant”). Before the last day of
February of each calendar year, Employee and the Compensation Committee of the
Board (the “Compensation Committee”) shall, in good faith, set objective
performance metrics (the “Performance Metrics”) against which the Compensation
Committee will evaluate Employee’s performance in determining the amount, if
any, of the Annual Bonus and Annual Grant. The exact amount of Employee’s Annual
Bonus and the exact value of the Annual Grant and type of Equity Award that
comprises the Annual Grant shall be determined by the Compensation Committee in
its sole discretion, provided, however, that the Compensation Committee will
base 75 percent of the Annual Bonus and Annual Grant on the Performance Metrics,
and it will base 25 percent on Employee’s subjective performance as determined
by the Compensation Committee. Employee’s Annual Bonus will be paid and
certificates or other evidence of the Equity Award delivered annually, no later
than four months after the end of the calendar year. Except as provided in
paragraph 3 of this Agreement, Employee must be employed by the Company on the
date bonuses are paid to Company employees in order to be entitled to receive a
bonus. Employee shall remain eligible to receive the prorata annual bonus
provided for in the Interim Employment Agreement for the period of September 20,
2007 through December 10, 2007 in accordance with its terms.

e.        Expenses. During the term of this Agreement, Employee shall be
entitled to reimbursement of all reasonable and actual out-of-pocket expenses
incurred by him in the performance of his services to the Company consistent
with corporate policies, provided that the expenses are properly accounted for,
on the same basis as other, similarly situated employees, and provide further
that Employee’s travel expenses shall include first class travel and
accommodations. The Company will reimburse Employee for such other reasonable
and necessary business expenses as the Compensation Committee specifically
approves.

f.        Relocation Expenses. The Company will reimburse Employee for
reasonable moving expenses associated with the shipment of household goods and
personal effects of Employee and his family to New York. Employee shall obtain
at least two bids with regard to such expenses and shall accept the lower of
such bids. Employee shall provide copies of invoices or other appropriate
documentation with respect to such expenses. The Company agrees to use its
reasonable best efforts to cooperate with the Executive in minimizing the tax on
such amount.



2



--------------------------------------------------------------------------------



 



g.        Fringe Benefits. Employee will be eligible for benefits, including
medical, dental, life insurance and 401(k), and paid vacation on the same basis
as other, similarly situated employees and in accordance with the terms of the
various plans governing these benefits.

h.        Equity Agreements. The Stock Options and LTIP Units awarded pursuant
to this paragraph 2 (the “Equity Awards”) shall be evidenced by award agreements
(the “Equity Agreements”) in the form approved by the Board and which have been
signed by the Employee and the Company from time to time. The Equity Awards
shall vest one-third on each of the first three anniversaries of the effective
date of grant. The terms of the Equity Agreements will govern the Equity Awards,
provided, however, that notwithstanding the foregoing or anything else contained
in this Agreement or in the Equity Agreements to the contrary, if Employee’s
employment is terminated without Cause (as defined below) or with Good Reason
(as defined below), the period of time after such termination during which the
Employee may exercise those Stock Options that have vested on or before the
termination date shall be one year from and after the Employee’s termination
date. To the extent of any conflict between the terms of this Agreement and the
terms of any Equity Agreement with respect to the definitions of Cause, Good
Reason or otherwise, the terms of this Agreement shall prevail. In addition to
the Equity Agreements, this paragraph 2.g. and paragraph 3.g. of this Agreement
shall be deemed an Award Agreement as such term is defined in the 2007 SIP. All
corporate actions necessary for the authorization and approval of the Equity
Agreements and this Agreement by the Board or any Committee thereof have been
taken or will be taken promptly after the execution of this Agreement.

i.        Vacations. Employee shall be eligible for up to five weeks vacation
per calendar year accrued in accordance with Employer’s policy for other senior
executives.

3.        Term and Termination.

a.        Term. This Agreement shall commence on the Commencement Date and shall
terminate on December 31, 2010 (the “Employment Period”), unless earlier
terminated by either party as provided below. If the parties have failed to
extend this Agreement or enter into a new agreement on or before the end of the
Employment Period, and Employee’s employment terminates, for any reason, at the
end of the Employment Period, the Company’s only obligation to Employee upon
such termination will be to accelerate the vesting of all Equity Awards granted
prior to December 31, 2010 and to pay any remaining earned but unpaid Base
Salary. Notwithstanding the foregoing or anything else contained in this
Agreement to the contrary, if Employee is employed through December 31, 2010,
the Board shall determine the amount of any Annual Bonus and/or Annual Grant, if
any, to award Employee for calendar year 2010 based on the criteria set forth in
paragraph 2. d. of this Agreement, and shall pay such award or make such grant,
if any, on the date in 2011 on which the Company’s other Employees receive
bonuses, regardless of whether Employee in employed by the Company on that date.

b.        Termination by Employee without Good Reason. Employee may terminate
this Agreement by providing the Company with written notice of his intent to
terminate employment 90 days in advance of the date of such termination.



3



--------------------------------------------------------------------------------



 



c.        Termination by Employee with Good Reason. Employee may terminate this
Agreement for Good Reason, as defined below, by notifying the Company of his
intent to terminate his employment with Good Reason, and, thereafter, the
Employer shall: (1) pay Employee his pro-rata Annual Bonus, if any, for the
current calendar year through the date of termination; (2) continue to pay
Employee his Base Salary for twenty four (24) months after his date of
termination; and (3) continue paying for Employee’s health insurance benefits
for a period of twenty four (24) months after such termination. Employee must
notify the Company, in writing, within sixty (60) days after Employee has
knowledge that an event constituting Good Reason has occurred, in order for such
event to constitute Good Reason. The term Good Reason shall mean the occurrence
of one or more of the following without Employee’s written consent: (i) any
failure by the Company to comply with any of the provisions of paragraph 2 of
this Agreement, other than insubstantial or inadvertent failures not in bad
faith which are remedied by the Company promptly after receipt of notice thereof
given by the Employee; (ii) the assignment to Employee, or the removal from
Employee, of any duties or responsibilities that result in a material diminution
of Employee’s authority; (iii) a material diminution of the budget over which
Employee has responsibility, other than for a bona fide business reason;
(iv) any failure by the Company to comply with and satisfy Section 8(c) of this
Agreement; (v) the imposition of any requirement that Employee relocate his
office to a location other than Manhattan; or (vi) a material breach by the
Company of any written agreement between the Company and Employee; provided,
however, that no termination for Good Reason shall be effective unless the acts
or omissions providing Good Reason to terminate are capable of being cured and
such acts or omissions continue after Employee has given the Company notice
thereof and 30 days in which to cure the same.

d.        Termination Upon Death or Disability. The Employee’s employment shall
terminate automatically upon the Employee’s death. If the Board determines in
good faith that the Disability of the Employee, as defined below, has occurred
during the term of this Agreement, it may give to the Employee written notice of
its intention to terminate the Employee’s employment. In such event, the
Employee’s employment with the Company shall terminate effective on the 30th day
after receipt of such notice to the Employee (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Employee shall not
have returned to full-time performance of the Employee’s duties. For purposes of
this Agreement, “Disability” shall mean the inability of the Employee to perform
his essential duties for the Company on a full-time basis for 180 calendar days
during any consecutive twelve month period as a result of incapacity due to
mental or physical illness. Upon termination as the result of Disability or
death, Employer shall pay Employee his pro-rata Annual Bonus through the last
day on which he performed services for Employer prior to his Disability or
death, and Employer shall have no further obligations to Employee hereunder.



4



--------------------------------------------------------------------------------



 



e.        Termination by the Company for Cause. The Company may terminate
Employee’s employment at any time during the term of this Agreement for Cause,
as defined below, and the Company shall have no obligations to Employee other
than to pay Employee’s Base Salary through the date of termination. As used in
this Agreement, “Cause” shall mean: (i) Employee’s repeated failure to perform
his duties commensurate with his position as determined in the sole discretion
of the Board; (ii) Employee’s refusal to follow the lawful policies and
directives of the Board; (iii) Employee’s material breach of the provisions of
this Agreement; (iv) Employee’s engagement in any act of dishonesty, gross
negligence or willful misconduct that may have an adverse effect on the Company,
its business operations, financial condition, assets, prospects or reputation;
(v) Employee’s breach of any fiduciary duty owed to the Company or
(vi) Employee’s knowing violation of any law, rule or regulation that affects
his performance of or ability to perform any of his duties or responsibilities
with the Company; provided, however, that no termination pursuant to clause (i),
(ii) or (iii) shall be effective unless the conduct providing Cause to terminate
continues after Employee has been given notice thereof and 30 days in which to
cure the same.

f.       Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time during the term of this Agreement without
Cause (as defined above) by notifying the Employee in writing of its intent to
terminate Employee’s employment, and, thereafter, the Employer shall: (1) pay
Employee his pro-rata Annual Bonus, if any, for the current calendar year
through the date of termination; (2) continue to pay Employee his Base Salary
for twenty four (24) months after his date of termination; and (3) continue
paying for Employee’s health insurance benefits for a period of twenty four
(24) months after such termination.

g.        Termination as the Result of a Change in Control. If, at the time of
or during the one-year period following a Change in Control, the Company
terminates Employee’s employment or Employee resigns for Good Reason: (1) pay
Employee his pro-rata Annual Bonus, if any, for the current calendar year
through the date of termination; (2) the Company shall pay Employee an amount
equal to two times his then Base Salary; (3) the Company shall continue to pay
his health insurance benefits for a period of Twenty Four (24) months after the
date of his termination; and (4) all equity awards granted to Employee by the
Employer and held by Employee on the closing date of the Change in Control (the
“Closing Date”), which have not previously vested, shall become immediately
vested and exercisable as of the Closing Date. As used in this Agreement, a
“Change in Control” shall mean a “Corporate Transaction” as set forth in the
2007 SIP.

h.        Release of Claims. Notwithstanding the foregoing or anything else
contained in this Agreement to the contrary, prior to the payment by Employer of
the termination payments and benefits provided for in clause (c), (f) or (g) of
this paragraph 4, and as a condition to such payments, Employee shall sign a
customary general release of all potential claims he may have against the
Company. The Company shall have no obligation to provide Employee with any of
the payments or benefits set forth in such clauses of this paragraph 4 until
Employee delivers such release.



5



--------------------------------------------------------------------------------



 



4.        Treatment of Confidential Information.

As a Company employee, Employee will acquire Confidential Information in the
course of Employee’s employment. Employee agrees that, in consideration of
employment with the Company, Employee will treat such Confidential Information
as strictly confidential. Employee will not, directly or indirectly, at any time
during employment with the Company or any time thereafter, and without regard to
when or for what reason, if any, such employment shall terminate, use or cause
to be used any such Confidential Information, in connection with any activity or
business except in the normal course of performing his designated duties for the
Company. Employee shall not disclose or cause to be disclosed any such
Confidential Information to any third parties unless such disclosure has been
authorized in writing by the Company or except as may be required by regulatory
body or governmental body. “Confidential Information” is any Company
confidential information not generally known to the public, including but not
limited to trade secrets, mailing lists, financial information, business plans
and/or policies, methods of operations, customer lists and information, sales
and marketing plans, research and development plans, strategic plans, and any
other information Employee acquires in the course of employment with the Company
that is not readily available to the public.

5.        Non-solicitation.

During the period that Employee is employed by the Company, and for a period of
two (2) years thereafter, regardless of the reason Employee’s employment with
the Company terminates, Employee will not directly or indirectly, either
individually or through any entity with which Employee may become associated,
cause, solicit, entice or induce any present or future employee of the Company
to leave the employ of the Company and/or directly hire or directly or
indirectly cause, solicit, entice or induce any present or future employee of
the Company to become employed or associated in any capacity with a competitor
of the Company.

6.        Non-compete.

Employee shall not directly or indirectly compete with the business activities
conducted by the Company by providing any services to any other company, entity
or individual engaged in the business of owning and/or operating hotels, as an
employee, officer, director, agent, independent contractor, consultant, joint
venturer, shareholder (other than owning less than 1% of the stock of a public
company), partner, proprietor or any other type of principal in any person, firm
or business entity during the period Employee is employed by the Company, and
for a period of two (2) years after Employee’s employment with the Company
terminates, for any reason.



6



--------------------------------------------------------------------------------



 



7.        Remedies.

Employee acknowledges that the breach or threatened breach of this Agreement
will cause the Company irreparable harm to its business and good will, for which
there may be no adequate remedy at law. Consequently, in the event that Employee
breaches or threatens to breach the Agreement, the Company shall be entitled to
both: (i) the issuance by a court of competent jurisdiction of an injunction,
restraining order, or other equitable relief in favor of itself, without the
necessity of posting a bond, restraining Employee from committing or continuing
to commit any violation; and (ii) monetary damages insofar as they can be
determined. Any right to obtain an injunction, restraining order or other
equitable relief under this paragraph 6 shall not be deemed a waiver of any
right to assert any other remedy the Company may have at law or in equity.

8.        Tax Liability

a.        Anything in this Agreement to the contrary notwithstanding, if (A) on
the date of termination of Employee’s employment with the Company, any of the
Company’s stock is publicly traded on an established securities market or
otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Code, (B) if it
is determined that Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, (C) the payments exceed the amounts permitted
to be paid pursuant to Treasury Regulations section 1.409A-1(b)(9)(iii) and
(D) such delay is required to avoid the imposition of the tax set forth in
Section 409A(a)(1) of the Code as a result of such termination, Employee would
receive any payment that, absent the application of this Section 7, would be
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(1) 6 months after Employee’s termination date, (2) Employee’s death or (3) such
other date as will cause such payment not to be subject to such interest and
additional tax (with a catch-up payment equal to the sum of all amounts that
have been delayed to be made as of the date of the initial payment).

b.        It is the intention of the parties that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the parties shall cooperate to amend this
Agreement with the goal of giving Employee the economic benefits described
herein in a manner that does not result in such tax being imposed.

9.        Successors.

a.        This Agreement is personal to the Employee and without the prior
written consent of the Company shall not be assignable by the Employee otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Employee’s legal representatives.

b.        This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns, provided that the Company may not assign
this Agreement other than as described in Section 8(c) below.



7



--------------------------------------------------------------------------------



 



c.        The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

10.        Indemnification.

a.        If the Employee is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding (as defined below)
by reason of the fact that he is or was a director, officer, employee, agent,
manager, trustee, consultant or representative of the Company or any of its
affiliates or is or was serving at the request of the Company or any of its
affiliates, or in connection with his service hereunder, as a director, officer,
member, employee, agent, manager, trustee, consultant or representative of
another person or entity, or if any Claim (as defined below) is made, is
threatened to be made, or is reasonably anticipated to be made, that arises out
of or relates to the Employee’s service in any of the foregoing capacities, then
the Employee shall promptly be indemnified and held harmless to the fullest
extent permitted or authorized by the Certificate of Incorporation or Bylaws of
the Company, or if greater, by applicable law, against any and all costs,
expenses, liabilities and losses (including, without limitation, attorneys’ and
other professional fees, judgments, interest, expenses of investigation,
penalties, fines, ERISA excise taxes or penalties and amounts paid or to be paid
in settlement) incurred or suffered by the Employee in connection therewith or
in connection with seeking to enforce his rights under this paragraph 9, and
such indemnification shall continue as to the Employee even if he has ceased to
be a director, member, employee, agent, manager, trustee, consultant or
representative of the Company or other person or entity and shall inure to the
benefit of the Employee’s heirs, executors and administrators. The Employee
shall be entitled to prompt advancement of any and all costs and expenses
(including, without limitation, attorneys’ and other professional fees and other
charges) incurred by him in connection with any such Proceeding or Claim, or in
connection with seeking to enforce his rights under this paragraph 9, any such
advancement to be made within 15 days after he gives written notice, supported
by reasonable documentation, requesting such advancement. Such notice shall
include, to the extent required by applicable law, an undertaking by the
Employee to repay the amount advanced if he is ultimately determined not to be
entitled to indemnification against such costs and expenses. Nothing in this
Agreement shall operate to limit or extinguish any right to indemnification,
advancement of expenses, or contribution that the Employee would otherwise have
(including, without limitation, by agreement or under applicable law). For
purposes of this Agreement, “Claim” shall include, without limitation, any
claim, demand, request, investigation, dispute, controversy, threat, discovery
request, or request for testimony or information and “Proceeding” shall include,
without limitation, any actual, threatened, or reasonably anticipated, action,
suit or proceeding, whether civil, criminal, administrative, investigative,
appellate, formal, informal or other.



8



--------------------------------------------------------------------------------



 



b.        A directors’ and officers’ liability insurance policy (or policies)
shall be kept in place, during the Employment Period and thereafter until the
later of (x) the sixth anniversary of the date on which the Employee’s
employment with the Company terminates and (y) the date on which all claims
against the Employee that would otherwise be covered by the policy (or policies)
would become fully time barred, providing coverage to the Employee that is no
less favorable to him in any respect (including, without limitation, with
respect to scope, exclusions, amounts, and deductibles) than the coverage then
being provided to any other present or former senior executive or director of
the Company.

11.        Severability.

If a court of competent jurisdiction holds any provision of this Agreement to be
illegal, invalid or unenforceable, the remainder of the provisions of this
Agreement shall continue in full force and effect. Further, if any court of
competent jurisdiction construes any portion of any of the covenants contained
in this Agreement to be unenforceable or unreasonable as to scope, the court may
and is requested by the Parties to modify and enforce the covenants to the
extent reasonable.

12.        Entire Agreement; Amendment.

This Agreement expresses the entire and exclusive understanding of the parties
to this Agreement only with respect to the matters covered by this Agreement and
incorporates any and all prior agreements, understandings, negotiations and
discussions relating hereto, whether written or oral, all of which are hereby
terminated and canceled. This Agreement may be modified or amended only by a
written instrument manually signed by all parties to this Agreement.

13.        Applicable Law.

This Agreement has been made under and shall be construed and enforced in
accordance with the laws of the State of New York, notwithstanding its choice of
law rules to the contrary.

14.        Notice.

Any notice, statement or demand required to be given under this Agreement shall
be in writing and shall be sent by hand delivery against receipt, certified
mail, return receipt requested or by a nationally recognized overnight carrier
to the address of the parties first listed above.

15.        Waiver.

The failure of either party to insist upon strict performance of any of the
terms or provisions of this Agreement or to exercise any option, right or remedy
contained in this Agreement, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term or provision of this Agreement shall be deemed to have
been made unless expressed in writing and signed by such party.



9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

          EMPLOYER:   EMPLOYEE:
 
        MORGANS HOTEL GROUP CO.    
 
       
By:
  /s/ David Hamamoto   /s/ Fred J. Kleisner
 
       
 
  David Hamamoto,   Fred J. Kleisner
 
  Chairman, Board of Directors    



10